Citation Nr: 0833822	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  04-14 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for postoperative residuals of a deviated nasal 
septum.

2.  Entitlement to service connection for generalized anxiety 
disorder, dysthymia, and panic disorder with agoraphobia. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 until July 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

Procedural history

In January 1975 the veteran's original claims of entitlement 
to service connection of a psychiatric disability 
[denominated as a "nervous condition"] and residuals of 
surgical correction of a deviated septum were denied.  The 
veteran was informed of that decision and of his appeal 
rights in a letter from VA dated February 3, 1975.  He did 
not appeal.

In March 2002, the RO received the veteran's request to 
reopen his previously denied claim of service connection for 
a nervous condition.  In August 2002, the RO received the 
veteran's request to reopen his previously denied claim of 
service connection for residuals of the surgical correction 
of a deviated septum.  In the February 2003 rating decision, 
the RO reopened and denied the veteran's claim of entitlement 
to service connection for a "nervous condition" on the 
merits; and declined to reopen the veteran's claim for 
service connection for postoperative residuals of a deviated 
nasal septum.  The veteran disagreed with the February 2003 
rating decision and initiated this appeal.  The appeal was 
perfected by the timely submission of the veteran's 
substantive appeal (VA Form 9) in April 2004.

The veteran testified at a hearing before a Decision Review 
Officer (DRO) held at the RO during June 2003.  In his April 
2004 substantive appeal, the veteran requested a Board 
hearing in Washington, DC.  However, a notation on the 
February 2006 scheduling letter indicates that the veteran 
cancelled the hearing. 

By a May 2007 action, the Board remanded this case for 
further development.  The requested development has been 
accomplished, and the case has been returned to the Board for 
further consideration of the appeal.

Recharacterization of issue on appeal

The veteran's service treatment records show that he was 
diagnosed with a schizoid personality during March 1967 while 
stationed in Korea.  In January 1975, the RO denied service 
connection for a nervous condition noting that there was one 
notation in the STRs relating to a nervous condition with no 
findings or diagnosis.  He was informed of this denial that 
same month.  However, he did not appeal it.  Thus, it thus 
became final.  

In March 2002, he sought to reopen his claim.  Treatment 
records from the Dayton VAMC beginning in April 2002 showed 
diagnoses of generalized anxiety disorder and dysthymia.  
Later VA treatment records in April 2008 show a diagnosis of 
panic disorder with agoraphobia and dysthymia.  The veteran 
essentially contends that, because he was diagnosed with a 
psychiatric disability in service, he should be service-
connected for his current psychiatric disabilities.  

As a general rule, section 7104(b) provides that "when a 
claim is disallowed, the claim may not thereafter be reopened 
and allowed and a claim based upon the same factual basis may 
not be considered."  Under such circumstances, and in the 
absence of clear and unmistakable error, a veteran must 
submit new and material evidence to support any claim for 
service connection that rests upon the same factual basis as 
an earlier claim that has been denied.  Based on the 
legislative history of 38 U.S.C.A. § 7104(b), the United 
States Court of Appeals for the Federal Circuit (the Court), 
held that the "factual basis" of a claim for service 
connection is the veteran's disease or injury, rather then 
the symptoms of that disease or injury.  In addition, a 
properly diagnosed disease or injury cannot be considered the 
same factual basis as a distinctly diagnosed disease or 
injury.  As a consequence, for the purposes of section 
7104(b), claims that are based upon distinctly and properly 
diagnosed diseases or injuries must be considered separate 
and distinct claims.  A claim for one diagnosed disease or 
injury cannot be prejudiced by a prior claim for a different 
diagnosed disease or injury.  Rather, the two claims must be 
considered independently because they rest on distinct 
factual bases.  See Boggs v. Peake, No. 2007-7137 (Fed. Cir. 
Mar. 26, 2008); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).  

As noted above, the RO denied service connection for a 
"nervous condition" in its January 1975 decision.  The 
current medical evidence shows that the veteran has been 
diagnosed with several different acquired psychiatric 
disorders including generalized anxiety disorder, dysthymia, 
and panic disorder with agoraphobia.  Because, his current 
claim involves distinctly different diagnoses from that 
considered in 1975, his current claim rests on different, 
distinct factual bases and must be considered independently. 
Id.  Thus, a de novo review is warranted, and the issue is as 
noted on the title page.


FINDINGS OF FACT

1.  In an unappealed January 1975 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for deviated nasal septum.  

2.  The evidence received since the January 1975 rating 
decision does not raise a reasonable possibility of 
substantiating the claim of service connection for residuals 
of surgical correction for deviated nasal septum.

3.  Generalized anxiety disorder, dysthymia, and panic 
disorder with agoraphobia were not incurred in service.  




CONCLUSIONS OF LAW

1.  The January 1975 rating decision denying the claim of 
service connection for deviated nasal septum is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  Evidence received since the January 1975 rating decision 
is not new and material, and the claim of service connection 
for residuals of surgical correction of a deviated nasal 
septum is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).

3.  Generalized anxiety disorder, dysthymia, and panic 
disorder with agoraphobia were not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
residuals of surgical correction of a deviated septum, and 
service connection for a psychiatric disability.  Implicit in 
his claim is the contention that new and material evidence 
which is sufficient to reopen the claim has been received.  
In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  


Stegall Considerations

In May 2007 the Board remanded this case for further 
development.  The Board's instructions were to send the 
veteran a letter that complies with the notification 
requirements of the VCAA, as amplified by the recent 
decisions in Kent v. Nicholson, 20 Vet. App. 1 (2006) and 
Dingess/Hartman v. Nicholson, 19 Vt. App. 473 (2006).  The 
veteran's claims were then to be readjudicated by the agency 
of original jurisdiction.  

Review of the file reveals that the requested VCAA notice 
letter was sent to the veteran on June 15, 2007.  It did 
include notice that complied with the Kent and Dingess 
decisions.  A supplemental statement of the case was issued 
by the agency of original jurisdiction in May 2008.  Thus, 
the Board's remand instructions have been complied with.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].


The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues of service connection 
currently being decided on appeal.  The Board observes that 
the veteran was informed of the evidentiary requirements for 
service connection in a letters from the RO dated in 
September 2004 and June 2007  Those letters included a 
request for evidence of "a relationship between your current 
disability and an injury, disease, or event in military 
service." 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
letters, whereby the veteran was advised of the provisions 
relating to the VCAA.  Specifically, the veteran was advised 
that VA would assist him with obtaining medical records, 
employment records, or records from other Federal Agencies.  
With respect to private treatment records, the letters 
informed the veteran that VA would attempt to obtain any 
additional information or evidence he identified and included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the veteran could complete to 
release private medical records to the VA.  The September 
2004 and January 2007 letters further emphasized: "You must 
give us enough information about these records so that we can 
request them from the person or agency who has them.  It's 
still your responsibility to support your claim with 
appropriate evidence."

The September 2004 VCAA letter also instructed the veteran to 
send any medical reports that he had.  The June 2007 VCAA 
letter instructed the veteran to send any evidence in his 
possession that would support his claim.  This complies with 
the "give us everything you've got" provision contained in 38 
C.F.R. § 3.159(b) in that the RO informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim, 38 C.F.R. 
§ 3.159(b)(1).]

The September 2004 and June 2007 VCAA letters also notified 
the veteran of the evidence and information that is necessary 
to reopen the claims, and provided notice of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claims for the benefit sought.  Thus the 
letters complied with the Court decision in Kent v Nicholson, 
20 Vet. App. 1 (2006). 

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for service 
connection, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

In this case, element (1) is not in dispute, and the veteran 
has been provided with specific notice of elements (2) and 
(3) in the September 2004 and June 2007 VCAA letters, as 
discussed above.  The veteran received notice as to elements 
(4) and (5), degree of disability and effective date via the 
June 2007 letter.

If there is VCAA deficiency, i.e., VCAA error, this error is 
presumed prejudicial to the claimant.  VA may rebut this 
presumption by establishing that the error was not 
prejudicial.  See Simmons v. Nicholson, 487 F.3d 892 (2007); 
see also Sanders v. Nicholson, 487 F.3d 881 (2007).  In this 
case, the claimant was allowed a meaningful opportunity to 
participate in the adjudication of the claim.  After the June 
2007 VCAA notice letter, the case was readjudicated in a May 
2008 SSOC.  
Thus, even though the required VCAA notice came after the 
initial adjudication in February 2003, there is no prejudice 
to the claimant.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006).  

The Board further notes that neither the veteran or his 
representative has alleged that the veteran has received 
inadequate VCAA notice.  The veteran is obviously aware of 
what is required of him and of VA.  Because there is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).  

In the present case the RO did obtain the veteran's service 
treatment records, including records of the Rhinoplasty 
surgery he underwent on August 15, 1967 at the Martin Army 
Hospital at Fort Benning, Georgia, as well as the veteran's 
VA treatment records.  The veteran was also provided VA 
examinations in January 2003 and February 2004 addressing his 
claim.

At the June 2003 hearing, and in a December 2004 statement, 
the veteran said that he had had earlier mental health 
treatment at the Hampton VAMC from 1975 to 1980; at the 
Maryview Behavioral Medicine Center from 1994 to 1996; and in 
February 2002 he transferred from the Ft. Wayne VAMC to the 
Dayton VAMC.  The RO was unable to obtain records from the 
Hampton VAMC, and Maryview Behavioral Medicine Center, and 
the veteran was so informed.  However, the file does contain 
what appears to be a copy of a July 1977 request from the 
Hampton VAMC for service verification and verification of 
service connected disabilities that shows an admission 
diagnosis of anxiety reaction.  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of this claim.  As noted in the Introduction, the 
veteran did testify at a hearing with a Decision Review 
Officer at the RO during June 2003.  Accordingly, the Board 
will proceed to a decision as to the issues on appeal. 




Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2007).

In general, VA rating decisions that are not timely appealed 
are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103 (2007).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).


Claim to Reopen a Previously Disallowed Claim
for Service Connection for Residuals of a Deviated Septum

The veteran filed his initial claim of entitlement to service 
connection for a deviated nasal septum in November 1974.  
That claim was denied by the RO in January 1975.  The RO 
denied the veteran's claim based on the evidence in the 
veteran's preinduction examination and his STRs indicating 
that his deviated nasal septum was congenital and existed 
prior to service.  The veteran was informed of that decision 
and of his appeal rights by letter from VA dated February 3, 
1975.  He did not appeal that denial, and that denial is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007).  This is the last final decision on the issue of 
deviated nasal septum in the record. 

The evidence of record at the time of the final RO decision 
in January 1975 consisted of the veteran's service treatment 
records (STRs).  The veteran's July 1965 enlistment report of 
medical history noted that he had "nose trouble-deviated 
nasal septum."  In a treatment report at the ear, nose, and 
throat clinic dated April 30, 1966 the veteran reported no 
history of trauma.  He stated that the left septum had been 
partially obstructed most of his life, and that he had 
planned to have surgical repair prior to entering service.  
However, he reported that previously decided against the 
surgery for financial reasons.  He was diagnosed with 
deviated septum, 90 percent occluded left nostril.  He was 
put on the waiting list for surgery for nasal septal 
reconstruction.  

The veteran again sought treatment for almost complete 
obstruction of the left nasal passage on November 4 and 7, 
1966.  He stated that he didn't care to have rhinoplasty.  An 
October 1966 flight physical examination noted that the 
veteran had deviated nasal septum.  On July 26, 1967, the 
veteran was referred for rhinoplasty surgery.  Records from 
Martin Army hospital indicate he underwent corrective 
rhinoplasy surgery on August 15, 1967.  A clinical record 
dated August 25, 1967, noted that the diagnosis was 
congenital septal deviation, existing prior to service.

The veteran filed his current application to reopen his claim 
of service connection for deviated nasal septum in August 
2002.  The RO denied reopening in its February 2003 decision, 
which the veteran appealed. 

The veteran essentially contends that the August 1967 in-
service surgery aggravated his preexisting deviated nasal 
septum condition.  In a statement made with his August 2002 
application to reopen, the veteran stated that the 
rhinoplasty surgery he had had in service during August 1967 
had not been successful.  

Evidence added to the record since the January 1975 decision 
includes treatment records from the Dayton VAMC showing that 
the veteran underwent septoplasty surgery to repair his left 
deviated nasal septum in September 2002.  At the June 2003 
hearing at the RO, the veteran testified that he felt his 
deviated nasal septum should be service-connected even though 
he knew it had existed prior to service.  He contended that 
the condition was made worse in service by the 1967 surgery.  
He testified that the 1967 surgery had created a 100 percent 
blockage, where before he had no breathing problems.

A VA examiner in January 2003 diagnosed the veteran with 
deviated nasal septum with chronic airway obstruction, status 
post surgical correction in 1969, and status post septoplasty 
in September 2001 with good results [the Board notes that the 
record shows that the initial surgery was conducted in August 
1967, and the second surgery was conducted in September 
2002].  A VA examiner in February 2004 opined that the 
veteran has had normal progression of his deviated nasal 
septum.  

It is well established that laypersons such as the veteran 
are not competent to opine on medical matters such as the 
date of onset of a claimed disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
The veteran's own statements to this effect are accordingly 
entitled to no weight of probative value.  Moreover, in Moray 
v. Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions and that 
such evidence does not provide a basis on which to reopen a 
claim of service connection.  As such, the veteran's 
assertion that his deviated nasal septum was made worse by 
the surgery in service is not material evidence.

In short, after a careful review of the evidence which has 
been received since the January 1975 decision denying the 
veteran's claim of entitlement to service connection for 
deviated nasal septum, the Board concludes that new and 
material evidence has not been submitted to reopen the claim.  
The evidence merely relates to the fact that the veteran has 
continued to suffer from a residuals of two surgical 
corrections of a deviated nasal septum condition some 40 
years after service.  His service treatment records clearly 
show that the condition is congenital and existed prior to 
service.  The veteran himself stated that it had existed for 
most of his life, and that he had avoided surgery prior to 
service due to financial reasons.  The record also shows that 
he was suffering from continued blockage problems during 
service.  Even though the veteran has undergone a second 
surgery some 35 years after the first surgery, a VA examiner 
has opined that the veteran has had normal progression of his 
deviated nasal septum. 

No competent medical evidence showing a worsening beyond the 
natural progression of the disability during service has been 
submitted.  Therefore, the Board concludes that the evidence 
submitted since 1975 does not relate to an unestablished fact 
necessary to substantiate the claim, namely that the 
veteran's preexisting deviated nasal septum was aggravated by 
his active military service.  While the evidence of continued 
blockage and additional surgery is new, it is not material, 
as it does not raise a reasonable possibility of 
substantiating the claim.  The claim is not reopened, and the 
benefit sought on appeal remains denied.

As discussed above, although the veteran was accorded VA C&P 
examinations during January 2003 and February 2004 in 
connection with his application to reopen, there is no duty 
on the part of VA to assist the veteran in the development of 
his claim in the absence of a reopened claim.  The Board 
views its discussion above as sufficient to inform the 
veteran of the elements necessary to reopen his claim.  See 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

In particular, the veteran is advised that if he wishes to 
continue to pursue his claim he should submit medical 
evidence that his preexisting deviated nasal septum was 
aggravated during service.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000), [a veteran seeking disability benefits 
must establish a connection between the veteran's service and 
the claimed disability].


Service connection for Generalized Anxiety Disorder, 
Dysthymia, and Panic Disorder with Agoraphobia.

At the June 2003 DRO hearing, the veteran contended that 
because he was treated for a psychiatric condition in service 
(schizoid personality), he should be service connected for 
his current psychiatric disabilities.

As noted in the Introduction, this claim was developed as 
requiring new and material evidence to reopen a previously 
disallowed claim of service connection for a nervous 
condition.  However, because the veteran's currently 
diagnosed psychiatric disabilities - generalized anxiety 
disorder, dysthymia, and panic disorder with agoraphobia - 
are distinct from nervous disorder as addressed in the prior 
decision, the issue has been recharacterized as a new claim 
of service connection.  See Boggs, supra.

The Board's analysis will follow the elements of service 
connection set forth in Hickson, supra.  Concerning element 
(1), a current disability, an initial psychiatric evaluation 
at the Dayton VAMC dated April 2, 2002 showed diagnoses of 
generalized anxiety disorder and dysthymia.  A VA examiner in 
January 2003 diagnosed the veteran with generalized anxiety 
disorder and dysthymia, rule out schizo affective disorder.  
Another VA examiner in February 2004 diagnosed the veteran 
with generalized anxiety disorder and dysthymia, and history 
of schizoid personality disorder.  The latest treatment 
reports in the record from the Dayton VAMC show a diagnosis 
of panic disorder with agoraphobia and dysthymia as of April 
30, 2008.  In light of the foregoing, the Board concludes 
that the first Hickson element is met.  

Hickson element (2) requires evidence of disease or injury in 
service.  A service treatment report dated March 21, 1967 
while the veteran was stationed in Korea, indicated that 
since two weeks prior the veteran had been getting upset 
easily, and was having paranoid ideas about others doing 
things to him.  The next day, on March 28, 1967, the veteran 
was diagnosed with a schizoid personality.  The examiner 
commented that the recent episode represented a borderline 
mental state, with relatively impaired reality testing.  It 
had resolved and the veteran was functioning at his former 
level.  It was recommended that he remain off flying status, 
with further weekly visits to see if his stability persists.  

On April 21, 1967, it was noted that the veteran had 
continued feelings of "confusion" about what other people 
were thinking about him.  There had been a good response to 
prescription Thorazine with rapid regrouping and a decrease 
in anxiety.  On June 30, 1967, back at Fort Benning, Georgia, 
the veteran was diagnosed with nervous stomach.  On September 
11, 1967 the veteran complained of consistent psychogenic 
vomiting and nervousness when he sees food.  

While the veteran reported a past history of depression or 
excessive worry at the time of his June 1968 service 
separation examination, psychiatric examination at the time 
was within normal limits.  In light of the foregoing, the 
Board concludes that the second Hickson element has been met.

With respect to the final Hickson element (3), medical nexus, 
the Board observes that there is no post service evidence 
showing that the veteran has been diagnosed with schizoid 
personality, schizo-affective disorder, or schizophrenia, nor 
does the veteran contend that he has had such a diagnosis.  
While the veteran was diagnosed with a schizoid personality 
in service, the preponderance of the evidence shows that he 
is not currently diagnosed with such disorder.  

At the March 2002 mental health intake interview at the 
Dayton VAMC, the veteran reported that, after being treated 
for schizoid personality in 1967, he was treated at the 
Hampton VAMC in 1975 for stress and anxiety.  He also 
reported that he was treated for depression and anxiety at 
the Indiana VA (Ft. Wayne VAMC) in 1999.  The March 2002 
mental health intake report at the Dayton VAMC showed a 
diagnostic impression of rule out generalized anxiety, rule 
out PTSD, rule out dysthymic disorder, and rule out 
depressive disorder.  

An appointment was set up with Dr. S.M., a staff 
psychiatrist.  The veteran's first evaluation by Dr. S.M. at 
the Dayton VAMC occurred in April 2002.  He was diagnosed 
with generalized anxiety disorder and dysthymia.  In May 2002 
and December 2002, Dr. S.M. diagnosed the veteran with 
dysthymia and generalized anxiety.  In August 2004, a 
different treating staff psychologist, Dr. G.A., diagnosed 
the veteran with panic disorder.  In March 2005, Dr. S.M. 
diagnosed the veteran with panic disorder.  The latest 
treatment reports in the record from the Dayton VAMC show a 
diagnosis of panic disorder with agoraphobia and dysthymia as 
of April 30, 2008.

In conjunction with his claim, the veteran was afforded two 
VA compensation and pension examinations.  A VA compensation 
and pension examiner in January 2003, who diagnosed the 
veteran with generalized anxiety disorder, dysthymia, and 
rule out schizo-affective disorder, opined that it would not 
be possible to determine a separate GAF for each of these 
disorders as it appeared that the veteran had experienced 
these pretty much continuously since 1967.  

However, a subsequent VA examiner in February 2004 opined 
that the current conditions, anxiety and panic attacks and 
depression, were totally different from what happened in the 
military.  The veteran was paranoid and agitated while in 
service in Korea, whereas currently he was anxious.  As for 
dysthymia, the examiner said that the veteran had been 
depressed for about two years with other symptoms of 
depression including poor concentration, feelings of 
worthlessness, and loss of appetite.

The Board must weigh the probative value of medical opinions 
and in doing so, may favor one medical opinion over the 
other.  Evans v. West, 12 Vet. App. 22, 30 (1998) (citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Weighing the 
two conflicting medical opinions, the Board finds the 
February 2004 VA medical opinion to be more probative.  
Notably, this examination report provided numerous reasons 
and cited multiple portions of the record to support the 
examiner's opinion.  Furthermore, the examination's 
conclusion is definitive in nature and is consistent with the 
medical contemporaneous medical records.  

On the other hand, the conclusion in the 2003 examination is 
less definitive and speculative in nature.  The examiner 
noted that the veteran's past medical history was rather 
extensive and stated that the veteran "appears" to have 
experienced symptoms continuously since 1967.  Medical 
opinions that are speculative, general, or inconclusive in 
nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Warren v. Brown, 6 Vet. App. 4, 6 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Furthermore, the 2003 opinion appears to be based upon the 
veteran's own recitation of history as there are no post 
service psychiatric treatment records currently associated 
with the claims file prior to an initial diagnosis of anxiety 
reaction at the Hampton VAMC in 1977.  Furthermore, the 
examiner, while noting the veteran's reported history of 
symptoms continuously since 1967, failed to address the 
normal psychiatric examination at June 1968 service 
separation examination.  Accordingly, the Board places little 
probative value on this opinion.  See Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995) [a medical opinion that is based on 
the veteran's recitation of medical history, and unsupported 
by clinical findings, is not probative].  

In light of the foregoing, the Board has placed greater 
probative value on the February 2004 examination report 
findings.  This opinion is highly probative and thus, is 
dispositive of the issue.  In so doing, the Board is of 
course aware of the provisions of 38 C.F.R. § 3.303(b).  
However, while the veteran was treated for psychiatric 
problems in service, psychiatric examination was normal at 
the time of his service discharge.  The first documented 
treatment for a psychiatric condition after service was the 
veteran's treatment for generalized anxiety disorder in 1977.  
While he may have chronic symptoms since 1977, as noted 
above, the February 2004 VA examiner opined that the 
currently diagnosed conditions, anxiety and panic attacks and 
depression, were totally different from what happened in the 
military.  

The Board notes that by his own testimony, and the evidence 
of record from the Hampton VAMC, the veteran did not seek 
treatment for stress and anxiety until 1977, some 10 years 
after service.  He testified that he did not seek treatment 
for depression until 1999 at the Ft. Wayne VAMC.  The first 
diagnosis of dysthymia in the record is at the Dayton VAMC in 
April 2002.  The VA examiner in February 2004 specifically 
noted that the veteran had only been depressed for about two 
years with other symptoms of depression including poor 
concentration, feelings of worthlessness, and loss of 
appetite.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (a prolonged period without medical complaint can 
be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability).

In summary, based on the foregoing evidence, the Board 
concludes that, inasmuch as the preponderance of the evidence 
shows that the veteran's current generalized anxiety 
disorder, dysthymia, and panic disorder with agoraphobia are 
not related to his active military service, to include in-
service treatment for schizoid personality, Hickson element 
(3) has not been met.  The claim must be denied on that 
basis.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection. See Gilbert v. Derwinski, 1 Vet. App. at 
53.


	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence has not been submitted, and the 
veteran's claim of entitlement to service connection for 
postoperative residuals of a deviated septum is not reopened.  
The benefit sought on appeal remains denied.

Service connection for generalized anxiety disorder, 
dysthymia, and panic disorder with agoraphobia is denied.  



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


